UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number: 000-52904 ATTITUDE DRINKS INCORPORATED (Exact name of registrant as specified on its charter) Delaware 65-0109088 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 10415 Riverside Drive, #101, Palm Beach Gardens, Florida 33410 USA (Address of principal executive offices) (561) 799-5053 (Registrant’s telephone number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x APPLICABLE ONLY TO CORPORATE ISSUERS: State the number of shares outstanding of each of the registrant's classes of common equity, as of the latest practicable date: 14,880,438 shares issued and outstanding as ofNovember 22, 2010. 1 ATTITUDE DRINKS INCORPORATED AND SUBSIDIARY (A Development Stage Company) INDEX PAGE # Item 1 . Condensed Consolidated Financial Statements: Condensed Consolidated Balance Sheets – September 30, 2010 (unaudited) and March 31,2010 3 Condensed Consolidated Statements of Operations – ThreeMonths Ended September 30, 2010 and 2009, Six Months Ended September 30, 2010 and 2009and the Development Stage Period from Inception (June 18, 2007) to September 30, 2010 (unaudited) 4 Condensed Consolidated Statements of Cash Flows – Six Months Ended September 30, 2010and 2009 and the Development Stage Period from Inception (June 18, 2007) to September 30, 2010 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 39 Item 3. Quantitative and Qualitative Disclosures About Market Risk 52 Item 4. Controls and Procedures 52 PART II OTHER INFORMATION Item 1. Legal Proceedings 53 Item 2. Unregistered Sales of Equity and Use of Proceeds 54 Item 3. Defaults upon Senior Securities 54 Item 4. Submission of Matters to a Vote of Security Holders 55 Item 5. Other Information/Subsequent Events 55 Item 6. Exhibits 56 SIGNATURES 57 EXHIBITS DOCUMENTS INCORPORATED BY REFERENCE: See Exhibits 2 PART I – FINANCIAL INFORMATION ITEM 1. – FINANCIAL STATEMENTS ATTITUDE DRINKS INCORPORATED AND SUBSIDIARY (A Development Stage Company) CONDENSED CONSOLIDATED BALANCE SHEETS September 30, 2010 March 31, 2010 (Unaudited) - ASSETS - CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $10,731 and $0 for September 30, 2010 and March 31, 2010, respectively Inventories Prepaid expenses TOTAL CURRENT ASSETS FIXED ASSETS, NET OTHER ASSETS: Deferred financing costs, net - Trademarks, net Deposits and other TOTAL OTHER ASSETS TOTAL ASSETS $ $ - LIABILITIES AND STOCKHOLDERS' (DEFICIT) - CURRENT LIABILITIES: Accounts payable $ $ Accrued liabilities Derivative liabilities Short-term bridge loans payable Convertible notes payable Non convertible note payable Loans payable to related parties TOTAL CURRENT LIABILITIES CONVERTIBLE NOTES PAYABLE – NET OF CURRENT PORTION - STOCKHOLDERS'(DEFICIT): Series A convertible preferred stock, par value $0.001 per share, 20,000,000 shares authorized, 9,000,000 shares issued and outstanding at September 30, 2010 and March 31, 2010 Common stock, par value $0.001, 1,000,000,000 shares authorized, 14,143,591 and 4,306,437 shares issued and outstanding at September 30, 2010 and March 31, 2010, respectively Additional paid-in capital Stock subscription receivable ) ) Deficit accumulated during the development stage ) ) TOTAL STOCKHOLDERS'(DEFICIT) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' (DEFICIT) $ $ See accompanying notes to condensed consolidated financial statements 3 ATTITUDE DRINKS INCORPORATED AND SUBSIDIARY (A Development Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Development Stage Period Three Months Three Months Six Months Six Months From Inception Ended Ended Ended Ended (June 18, 2007) September 30, September 30, September 30, September 30, to September 30, REVENUES: Net revenues $ ) $ Product and shipping costs ) GROSS PROFIT (LOSS) OPERATING EXPENSES: Salaries, taxes and employee benefits ) Marketing and promotion Consulting fees - - Professional and legal fees Travel and entertainment ) Product development costs Stock compensation expense - - Other operating expenses LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSE): Derivative income (expense) ) ) Loss on extinguishment of debt - - ) - ) Loss on sale of assets - ) Impairment loss - ) Interest income (expense) and other ) Income (expense) INCOME (LOSS) BEFORE PROVISION FOR INCOME TAXES ) Provision for income taxes - NET INCOME (LOSS) $ ) $ ) $ $ ) $ ) Basic income (loss) per common share $ ) $ ) $ $ ) Diluted income (loss) per common share $ ) $ ) $ $ ) Weighted average common shares outstanding - basic Weighted average common shares outstanding - diluted See accompanying notes to condensed consolidated financial statements 4 ATTITUDE DRINKS INCORPORATED AND SUBSIDIARY (A Development Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Development Stage Period Six Months Six Months From Inception Ended Ended (June 18, 2007) to September 30, September 30, September 30, (Unaudited) (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income/(loss) $ $ ) $ ) Adjustment to reconcile net income (loss) to net cash used in operating activities: Depreciation and amortization Amortization of deferred financing costs Compensatory stock and warrants Bad debt expense - Derivative expense/(income) ) ) Fair value adjustment of convertible notes ) Impairment loss - - Stock subscription receivable ) - ) Loss on debt extinguishment - Amortization of debt discount - Loss on disposal of fixed assets - - Loss on sale of marketable securities - - Changes in operating assets and liabilities: Accounts receivable ) ) Prepaid expenses and other assets ) ) Inventories ) Accounts payable and accrued liabilities ) Net cash used in operating activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of equipment ) - ) Proceeds from sale of marketable securities - - Trademarks ) ) ) Net cash used in investing activities ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from convertible notes payable Proceeds from short-term bridge loans payable - Costs associated with financing ) ) ) Default redemption - - Repayment of notes ) - ) Capital contribution - common stock - - Net cash provided by financing activities NET INCREASE/(DECREASE) IN CASHAND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD - CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ $ See accompanying notes to condensed consolidated financial statements 5 ATTITUDE DRINKS INCORPORATED AND SUBSIDIARY (A Development Stage Company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SIX MONTHS ENDED SEPTEMBER 30, 2010 Note 1.Organization, Basis of Presentation and Significant Accounting Policies (a)Organization: Attitude Drinks Incorporated, a Delaware corporation, and subsidiary (“the Company”) is a development stage company that is engaged in the development and sale of functional beverages, primarily in the United States. Attitude Drinks Incorporated (“Attitude”, “We” or the “Company”) was formed in Delaware on September 11, 1988 under the name of International Sportfest, Inc.In January 1994, the Company acquired 100% of the issued and outstanding common stock of Pride Management Services PLC ("PMS").PMS was a holding company of six subsidiaries in the United Kingdom engaged in the leasing of motor vehicles throughout the United Kingdom.Simultaneously with the acquisition of PMS, we changed our name to Pride, Inc.On October 1, 1999, the Company acquired all of the issued and outstanding stock of Mason Hill & Co. and changed its name to Mason Hill Holdings, Inc. During the quarter ended June 30, 2001, the operating subsidiary, Mason Hill & Co., was liquidated by the Securities Investors Protection Corporation.As a result, the Company became a shell corporation whose principal business was to locate and consummate a merger with an ongoing business. On September 19, 2007, the Company acquired Attitude Drink Company, Inc., a Delaware corporation (“ADCI”), under an Agreement and Plan of Merger (“Merger Agreement”) among Mason Hill Holdings, Inc. (“MHHI”) and ADCI.Pursuant to the Merger Agreement, each share of ADCI common stock was converted into 40 shares of Company common stock resulting in the issuance of 4,000,000 shares of Company common stock.The acquisition was accounted for as a reverse merger (recapitalization) with ADCI deemed to be the accounting acquirer, and the Company deemed to be the legal acquirer.Accordingly, the financial information presented in the financial statements is that of ADCI as adjusted to give effect to any difference in the par value of the issuer's and the accounting acquirer's stock with an offset to capital in excess of par value. The basis of the assets, liabilities and retained earnings of ADCI, the accounting acquirer, has been carried over in the recapitalization.On September 30, 2007, the Company changed its name to Attitude Drinks Incorporated.Its wholly owned subsidiary, ADCI, was incorporated in Delaware on June18, 2007. The Company is a development stage enterprise as defined by FASB Accounting Standards Codification. All losses accumulated since the inception of the Company will be considered as part of the Company's development stage activities.All activities of the Company to date relate to its organization, history, merger of its subsidiary, fundings and product development.The Company's fiscal year end is March31.Its plan of operation during the next twelve months is to focus on the non-alcoholic single serving beverage business, developing and marketing products in three fast growing segments: sports recovery, functional dairy and milk/juice blends. Our company’s common stock shares (OTCBB:ATTD) began trading in June, 2008. We implemented a 1-for-20 reverse stock split on July 7, 2010.We restated all applicable financial data throughout this report for the six months ended September 30, 2010 and 2009 as well as any financial data for the year ended March 31, 2010. (b)Basis of Presentation/Going Concern: In the opinion of management, the accompanying unaudited interim condensed consolidated financial statements of the Company contain all adjustments necessary to present fairly the Company’s financial position as of September 30, 2010 and 2009 and the results of its operations and cash flows for the three and six month periods ended September 30, 2010 and 2009.The significant accounting policies followed by the Company are set forth in Note 3 to the Company’s consolidated financial statements included in its Annual Report on Form 10-K for the 6 ATTITUDE DRINKS INCORPORATED AND SUBSIDIARY (A Development Stage Company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SIX MONTHS ENDED SEPTEMBER 30, 2010 Note 1.Organization, Basis of Presentation and Significant Accounting Policies (Continued): (b)Basis of Presentation/Going Concern (continued): year ended March 31, 2010, which is incorporated herein by reference.Specific reference is made to that report for a description of the Company’s securities and the notes to consolidated financial statements included therein.The accompanying unaudited interim financial statements have been prepared in accordance with instructions to Form 10-Q and therefore do not include all information and footnotes required by accounting principles generally accepted in the United States of America ("U.S. GAAP"). The results of operations for the six months period ended September 30, 2010 are not necessarily indicative of the results to be expected for the full year. The Company’s consolidated financial statements include the accounts of Attitude Drinks Incorporated and its wholly-owned subsidiary, Attitude Drink Company, Inc.All material intercompany balances and transactions have been eliminated. The accompanying financial statements have been prepared on a going concern basis, which assumes the Company will realize its assets and discharge its liabilities in the normal course of business.As reflected in the accompanying financial statements, the Company had insignificant revenues for the six months period ended September 30, 2010, a working capital deficit of $10,282,787 as of September 30, 2010 and has incurred losses to date resulting in an accumulated deficit of $17,001,172, including derivative income and expense. These factors create substantial doubt about the Company’s ability to continue as a going concern. The Company’s ability to continue as a going concern is dependent upon its ability to generate future profitable operations and/or to obtain the necessary financing to meet its obligations and pay its liabilities when they come due.Management’s plan includes obtaining additional funds by debt and/or equity financings; however, there is no assurance of additional funding being available. (c)Inventories: Inventories, as estimated by management, currently consist of raw materials and finished goods and are stated at the lower of cost on the first in, first-out method or market.The inventory is comprised of the following: September 30, 2010 (unaudited) March 31, 2010 Finished goods $ $ Raw materials - Total inventories $ $ (d)Prepaid expenses: Prepaid expenses of $75,337 consist mainly of retainers for legal fees that were paid with shares of the Company’s common stock.These retainers will be reduced through the incurrence of future legal expenses. (e)Trademarks: Trademarks consist of costs associated with the acquisition and development of certain trademarks.Trademarks, 7 ATTITUDE DRINKS INCORPORATED AND SUBSIDIARY (A Development Stage Company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SIX MONTHS ENDED SEPTEMBER 30, 2010 Note 1.Organization, Basis of Presentation and Significant Accounting Policies (Continued): (e)Trademarks (continued) when acquired, will be amortized using the straight-line method over 15 years.Amortization of trademarks for the six months ended September 30, 2010 was $925. (f)Financial Instruments: Financial instruments, as defined in the FASB Accounting Standards Codification, consist of cash, evidence of ownership in an entity, and contracts that both (i) impose on one entity a contractual obligation to deliver cash or another financial instrument to a second entity, or to exchange other financial instruments on potentially unfavorable terms with the second entity, and (ii) conveys to that second entity a contractual right (a) to receive cash or another financial instrument from the first entity, or (b) to exchange other financial instruments on potentially favorable terms with the first entity. Accordingly, our financial instruments consist of cash and cash equivalents, accounts receivable, accounts payable, accrued liabilities, notes payable, derivative financial instruments and convertible debtthat we have concluded that some of these items are more akin to debt than equity.We carry cash and cash equivalents, accounts receivable, accounts payable and accrued liabilities at historical costs; their respective estimated fair values approximate carrying values due to their current nature. Derivative financial instruments, as defined in the FASB Accounting Standards Codification, consist of financial instruments or other contracts that contain a notional amount and one or more underlying (e.g. interest rate, security price or other variable), require no initial net investment and permit net settlement. Derivative financial instruments may be free-standing or embedded in other financial instruments. Further, derivative financial instruments are initially, and subsequently, measured at fair value and recorded as liabilities or, in rare instances, assets. We generally do not use derivative financial instruments to hedge exposures to cash-flow, market or foreign-currency risks. However, we have entered into certain other financial instruments and contracts, such as debt financing arrangements and freestanding warrants with features that are either (i) not afforded equity classification, (ii) embody risks not clearly and closely related to host contracts, or (iii) may be net-cash settled by the counterparty. As required by the FASB Accounting Standards Codification, these instruments are required to be carried as derivative liabilities, at fair value, in our financial statements. However, we are allowed to elect fair value measurement of the hybrid financial instruments, on a case-by-case basis, rather than bifurcate the derivative. We believe that fair value measurement of the hybrid convertible promissory notes arising from our October 23, 2007, January 8, 2008, January 27, 2009, March 30, 2009 and July 15, 2010 financing arrangements provide a more meaningful presentation of that financial instrument. (g)Income (Loss) Per Common Share: The basic income (loss) per common share is computed by dividing the income (loss) applicable to common stockholders by the weighted average number of common shares outstanding during the reporting period. Diluted income/(loss) per common share is computed similar to basic income/(loss) per common share except that diluted income/(loss) per common share includes dilutive common stock equivalents, using the treasury stock method, and assumes that the convertible debt instruments were converted into common stock upon issuance, if dilutive. For the six months ended September 30, 2010, potential common shares arising from the Company’s stock warrants, stock options, convertible debt and preferred stock amounting to 228,371,697 shares were included in the computation of diluted income per share. 8 ATTITUDE DRINKS INCORPORATED AND SUBSIDIARY (A Development Stage Company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SIX MONTHS ENDED SEPTEMBER 30, 2010 Note 1.Organization, Basis of Presentation and Significant Accounting Policies (Continued): (h)Recent Accounting Pronouncements Applicable to the Company: Recent accounting pronouncements - We have reviewed accounting pronouncements and interpretations thereof that have effectiveness dates during the periods reported and in future periods. We believe that the following impending standards may have an impact on our future filings. The applicability of any standard is subject to the formal review of our financial management and certain standards are under consideration. In January 2010, FASB issued Accounting Standards Update (“ASU”) No. 2010-06, Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements. This ASU requires some new disclosures and clarifies some existing disclosure requirements about fair value measurement as set forth in ASC Subtopic 820-10. The FASB’s objective is to improve these disclosures and, thus, increase the transparency in financial reporting. Specifically, the ASU 2010-06 amends Codification Subtopic 820-10 to now require: a reporting entity should disclose separately the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurements and describe the reasons for the transfers; and in the reconciliation for fair value measurements using significant unobservable inputs, a reporting entity should present separately information about purchases, sales, issuances, and settlements.In addition, ASU 2010-06 clarifies the existing requirements that reporting entities use judgment in determining the appropriate classes of assets and liabilities for purposes of reporting fair value measurement for each class of assets and liabilities and provide disclosures about the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements.The ASU is effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements. Those disclosures are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years. Early application is permitted.The Company has not elected early application of this ASU but does not believe its adoption will have a significant impact on its financial statements. Other recent accounting pronouncements issued by the FASB (including its Emerging Issues Task Force), the AICPA, and the SEC did not, or are not believed by management to, have a material impact on our present or future financial statements. Note 2.Accrued Liabilities: Accrued liabilities consist of the following: September 30, March 31, (unaudited) Accrued payroll and related taxes $ $ Accrued marketing program costs Accrued professional fees Accrued interest Accrued consulting fees Other payables Total $ $ 9 ATTITUDE DRINKS INCORPORATED AND SUBSIDIARY (A Development Stage Company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SIX MONTHS ENDED SEPTEMBER 30, 2010 Note 3.Short-term Bridge Loans: Summary of short-term bridge loan balances are as follows: September 30, 2010 March 31, 2010 (Unaudited) April 2, 2008 $ $ April 9, 2008 April 14, 2008 May 19, 2008 August 5, 2008 Total $ $ April 2, 2008 financing: On April 2, 2008, the Company entered into a financing arrangement that provided for the issuance of $120,000 face value short term bridge loans, due June 30, 2008, plus warrants to purchase (i) 10,000 shares of our common stock and (ii) additional warrants to purchase 10,000 shares of our common stock, representing an aggregate 20,000 shares. We determined that the warrants issued in this financing arrangement met the conditions for equity classification. The Company accounts for debt issued with stock purchase warrants in accordance with the FASB Accounting Standards Codification. The proceeds of the debt were allocated between the debt and the detachable warrants based on the relative fair values of the debt security and the warrants. We allocated a value of $98,864 to the warrants, which was accreted through the original maturity date using the effective interest method. We entered into the following Modification and Waiver Agreements related to this financing: Date Terms Consideration June 2008 Extend maturity to July 30, 2008 1) Warrants indexed to 5,000 shares of common stock 2) Warrants indexed to 5,000 shares of common stock September 2008 Extend maturity to December 15,2008 12,000 shares of restricted stock January 2009 Extend maturity date to April 30, 2009 1) Warrants indexed to 12,000 shares of common stock 2) 12,000 shares of restricted stock 10 ATTITUDE DRINKS INCORPORATED AND SUBSIDIARY (A Development Stage Company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SIX MONTHS ENDED SEPTEMBER 30, 2010 Note 3.Short-term Bridge Loans (continued): April 2, 2008 financing (continued) The modifications resulted in a loss on extinguishment of $296,975 in accordance with the Financial Accounting Standards Codification, representing the fair value of warrants issued as consideration.The notes were considered in default on December 15, 2008 due to non-payment.Remedy for default was acceleration of principal so the notes were recorded at face value as of December 15, 2008.As of September 30, 2010, this note was considered in default for non-payment.The company is negotiating with the debt holder to extend the due date of this debt. After consideration for the reverse stock split, the applicable issued Class A warrants and exercise prices (adjusted for the reverse stock split) are as follows:10,000 warrants at $10.00 – original issuance; modifications of 5,000 warrants at $10.00 and 12,000 warrants at $1.00. April 9, 2008 and April 14, 2008 financing: On April 9, 2008, the Company entered into a financing arrangement that provided for the issuance of $120,000 face value short term bridge loans, due July 10, 2008, plus warrants to purchase (i) 10,000 shares of our common stock and (ii) additional warrants to purchase 10,000 shares of our common stock, representing an aggregate 20,000 shares.On April 14, 2008, the Company entered into a financing arrangement that provided for the issuance of $60,000 face value short term bridge loan notes payable, due July 15, 2008, plus warrants to purchase (i) 5,000 shares of our common stock and (ii) additional warrants to purchase 5,000 shares of our common stock, representing an aggregate 10,000 shares.We determined that the warrants issued in these financing arrangements met the conditions for equity classification so we allocated the proceeds of the debt between the debt and the detachable warrants based on the relative fair values of the debt security and the warrants in accordance with the FASB Accounting Standards Codification. We entered into the following Modification and Waiver Agreements related to the April 9, 2008 financing: Date Terms Consideration June 2008 Extend maturity to August 10, 2008 Warrants indexed to 5,000 shares of common stock September 2008 Extend maturity to December 15, 2008 12,000 shares of restricted stock January 2009 Extend maturity date to April 30, 2009 1) Warrants indexed to 12,000 shares of common stock 2) 12,000 shares of restricted stock February 2010 Extend maturity date to June 30, 2010 1) Warrants indexed to 12,000 shares of common stock 2) 12,000 shares of restricted stock June 2010 Extend maturity date to December 30, 2010 1) Warrants indexed to 12,000 shares of common stock 2) 12,000 shares of restricted stock 11 ATTITUDE DRINKS INCORPORATED AND SUBSIDIARY (A Development Stage Company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SIX MONTHS ENDED SEPTEMBER 30, 2010 Note 3.Short-term Bridge Loans (continued): April 9, 2008 and April 14, 2008 financing (continued): The modifications resulted in a loss on extinguishment of $13,442 in accordance with the Financial Accounting Standards Codification, representing the fair value of warrants issued as consideration.On September 9, 2010, we entered into another agreement for the April 9, 2008 short-term bridge loan to extend the maturity date to 12/31/2010.For this consideration, we cancelled a total of 51,000 (adjusted for the reverse stock split)previously issued Class A warrants and15,000 Class B warrantsfor the issuance of a new warrant agreement for the same number of 51,000 warrants but with a new exercise price of $.05 and a new expiration date of September 9, 2013. We entered into the following Modification and Waiver Agreements related to the April 14, 2008 financing: Date Terms Consideration June 2008 Extend maturity to July 19, 2008 Warrants indexed to 2,500 shares of common stock September 2008 Extend maturity to December 15, 2008 6,000 shares of restricted stock January 2009 Extend maturity date to April 30, 2009 1) Warrants indexed to 6,000 shares of common stock 2) 6,000 shares of restricted stock The modifications resulted in a loss on extinguishment of $171,622 in accordance with the Financial Accounting Standards Codification, representing the fair value of warrants issued as consideration. On December 15, 2008, we were in default on the notes for non-payment of the required principle payment.The remedy for event of default was acceleration of principal and interest so they were recorded at face value. As of September 30, 2010, this April 14, 2008 note was considered in default for non-payment. The company is negotiating with the debt holder to extend the due date of the note. It was determined that the extension warrants required liability accounting as the warrants contain full - ratchetprotection and are being recorded at fair value with changes in fair value being recorded in derivative (income) expense. After consideration for the reverse stock split, the applicable issued Class A warrants and exercise prices (adjusted for the reverse stock split) are as follows:5,000 warrants at $10.00 – original issuance; modifications of 2,500 warrants at $10.00 and 6,000 warrants at $1.00. May 19, 2008 financing: On May 19, 2008, the Company entered into a financing arrangement that provided for the issuance of $33,000 face value short term bridge loan notes payable, due June 19, 2008, plus warrants to purchase (i) 5,000 shares of our common stock and (ii) additional warrants to purchase 5,000 shares of our common stock, representing an aggregate 10,000 shares. We determined that the warrants issued in these financing arrangements met the conditions for equity classification so we allocated the proceeds of the debt between the debt and the detachable warrants based on the relative fair values of the debt security and the warrants in accordance with the FASB Accounting Standards 12 ATTITUDE DRINKS INCORPORATED AND SUBSIDIARY (A Development Stage Company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SIX MONTHS ENDED SEPTEMBER 30, 2010 Note 3.Short-term Bridge Loans (continued): May 19, 2008 financing (continued): Codification. The fair value of the warrants using the Black-Scholes pricing model was $280,560, and we allocated a value of $29,569 to the warrants in accordance with the FASB Accounting Standards Codification. We entered into the following Modification and Waiver Agreements related to the May 19, 2008 financing: Date Terms Consideration June 2008 Extend maturity to July 30, 2008 1)Warrants indexed to 2,500 shares of common stock 2) Additional warrants to purchase 2,500 shares of common stock September 2008 Extend maturity to December 15, 2008 3,300 shares of restricted stock January 2009 Extend maturity date to April 30, 2009 1) Warrants indexed to 3,300 shares of common stock 2) 3,300 shares of restricted stock We recorded a loss on extinguishment of $140,550 in accordance with the FASB Accounting Standards Codification related to these modifications, representing the fair value of warrants issued as consideration. On December 15, 2008, we were in default on the notes for non-payment of the required principle payment.The remedy for this event of default was acceleration of principal and interest so they were recorded at face value. As of September 30, 2010, this note was considered in default for non-payment.We are negotiating with the debt holder to extend the due date of this note. After consideration for the reverse stock split, the applicable issued Class A warrants and exercise prices (adjusted for the reverse stock split) are as follows:5,000 warrants at $10.00; 2,500 warrants at $10.00; 3,300 warrants at $1.00. Information and significant assumptions as of September 30, 2010 and March 31, 2010 for the extension warrants related to the April and May financings which are required to be recorded at fair value each reporting period: June 23 2008 January 27, 2009 Extension Warrants Extension Warrants September 30, March 31, September 30, March 31, Estimated fair value of underlying common share $ Conversion or strike price $ Volatility (based upon Peer Group) % Equivalent term (years) Risk-free rate % Dividends 13 ATTITUDE DRINKS INCORPORATED AND SUBSIDIARY (A Development Stage Company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SIX MONTHS ENDED SEPTEMBER 30, 2010 Note 3.Short-term Bridge Loans (continued): August 5, 2008 financing: On August 5, 2008, the Company entered into a financing arrangement that provided for the issuance of $55,000 face value short term bridge loans, due September 5, 2008, plus warrants to purchase (i) 5,000 shares of our common stock at an exercise price of $10.00 and (ii) additional warrants to purchase 5,000 shares of our common stock at an exercise price of $15.00, representing an aggregate 10,000 shares.The due date of the loan was extended to December 15, 2008 with 5,500 restricted shares of common stock issued as consideration. On December 15, 2008, we were in default on the notes for non-payment of the required principle payment. Remedies for an event of default are acceleration of principle and interest.There were no incremental penalties for the event of default; however, the notes were recorded at face value. We also evaluated the warrants to determine if they required liability or equity accounting. The warrants issued in conjunction with the financing are redeemable for cash upon the occurrence of acquisition, merger or sale of substantially all assets of the Company in an all cash transaction; therefore, the FASB Accounting Standards Codification requires that they be recorded as derivative liabilities on our balance sheet and marked to fair value each reporting period. We allocated the proceeds of the debt to the warrants, and the remaining portion was allocated to the debt instrument. The fair value of the warrants using the Black-Scholes pricing model was $62,700 and since the fair value of the warrants exceeded the proceeds from the financing, we recorded a day-one derivative loss of $12,700. On January 15, 2009, we extended the term on the note from December 15, 2008 to April 30, 2009, and we issued investor warrants to purchase 5,500 shares of our common stock and 5,500 shares of restricted common stock as consideration for the extension.We recorded a loss on extinguishment of $2,112 in accordance with the FASB Accounting Standards Codification, representing the fair value of warrants issued as consideration. As of September 30, 2010, this note was considered in default for non-payment.The company is negotiating with the debt holder to extend the due date of the note. After consideration for the reverse stock split, the applicable issued Class A warrants and exercise pricesare as follows:5,000 warrants at $10.00 – original issuance; modification of 5,500 warrants at $10.00. Information and significant assumptions as of September 30, 2010 for warrants which are required to be recorded at fair value each reporting period: June 23 2009 January 27, 2009 Extension Warrants Extension Warrants September 30, March 31, September 30, March 31, Estimated fair value of underlying common share $ Conversion or strike price $ Volatility (based upon Peer Group) % Equivalent term (years) Risk-free rate % Dividends 14 ATTITUDE DRINKS INCORPORATED AND SUBSIDIARY (A Development Stage Company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SIX MONTHS ENDED SEPTEMBER 30, 2010 Note 4.Convertible Notes Payable: Convertible debt carrying values consist of the following: September 30, 2010 March 31, 2010 $ Convertible Note Financing, due March 31, 2011 (a) $ $ $ Convertible Note Financing, due March 31, 2011 (b) $ Convertible Note Financing, due March 31, 2011 (b) $ Convertible Note Financing, due March 31, 2011 (b) $ Convertible Note Financing, due March 31, 2011 (c) $ Convertible Note Financing, due March 31, 2011 (d) $ Convertible Note Financing, due March 31, 2011 (c) $ Convertible Note Financing, due March 31, 2011 (e) $ Convertible Note Financing, due March 31, 2011 (e) $ Convertible Note Financing, due March 31, 2011 (e) $ Convertible Note Financing, due March 31, 2011 (e) $ Convertible Note Financing, due March 31, 2011 (e) $ Convertible Note Financing, due March 31, 2011 (f) $ Convertible Note Financing, due March 31, 2011 (e) $ Convertible Note Financing, due March 31, 2011 (e) $ Convertible Note Financing, due March 31, 2011 (e) $ Convertible Note Financing, due March 31, 2011 (g) $ Convertible Note Financing, due March 31, 2011 (e) $ Convertible Note Financing, due March 31, 2011 (e) $ Convertible Note Financing, due March 31, 2011 (e) $ Convertible Note Financing, due March 31, 2011 (e) - $ Convertible Note Financing, due March 31, 2011 (h) Total convertilbe notes payable due in less than 12 months $ Convertible Note Financing, due July 15, 2012 (i) - Total convertible notes payable $ $ (a) $312,000 convertible notes payable On January 8, 2008, we executed secured convertible notes in the aggregate of $520,000 with three lenders, all unrelated entities. We received a net amount of $430,000 with the $90,000 discount being treated as interest.The loans became payable on May 7, 2008, or we had the option of compelling the holder to convert all, or a portion of the outstanding principal and accrued interest into Company common stock based on defined criteria.On February 13, 2008, we repaid $260,000 of these loans. During the quarter ended June 30, 2010, $16,800 of the principal balance of the notes was converted into common shares at the default conversion price of $.16 calculated pursuant to the notes default provisions.A total of $121,992 of the principal balance has been converted into common shares prior to the start of the current fiscal year. 15 ATTITUDE DRINKS INCORPORATED AND SUBSIDIARY (A Development Stage Company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SIX MONTHS ENDED SEPTEMBER 30, 2010 Note 4. Convertible Notes Payable (continued) (a) $312,000 convertible notes payable (continued) We have entered into the following Modification and Waiver Agreements related to this financing: Date Terms Consideration June 2008 Extend maturity to July 15, 2008 9,750 shares of common stock September 2008 Extend maturity to sooner of January 1, 2009 or closing of another funding Increase principal by $52,000 January 2009 Extend maturity date to July 1, 2009 and add a conversion option of $0.05 140,000 shares of restricted stock January 2010 Extend maturity date to June 30, 2010 Convertible notes (See Note 4(h)) July 2010 Extend maturity date to March 31, 2011 Change in conversion price to $.035 The addition of a conversion option and the issuance of restricted stock in January 2009 resulted in an extinguishment loss of $56,000 under the FASB Accounting Standards Codification. The January 2010 modification resulted in an extinguishment loss of $72,441. On July 14, 2010, we extended the due date to March 31, 2011 as part of a subscription agreement for a convertible debt financing in the principal gross amount of $900,000. We chose to value the entire hybrid instrument at fair value. We estimate the fair value of the hybrid contract as a common stock equivalent, enhanced by the forward elements (coupon, puts, and calls), because that technique embodies all of the assumptions (including credit risk, interest risk, stock price volatility and conversion behavior estimates) that are necessary to fair value complex, hybrid contracts. (b) $1,200,000 convertible notes payable On October 23, 2007, we entered into a Subscription agreement with a group of accredited investors.Under this agreement, we agreed to sell up to $1,200,000 of our securities consisting of 10% convertible notes, shares of common stock and Class A and Class B common stock purchase warrants.The original subscription agreement required that we have an effective registration statement in order for the second closing date to occur. On February 15, 2008, we obtained a Waiver of Certain Conditions that allowed us to waive the requirement for the Registration Statement to become effective prior to the occurrence of the Second closing. The indexed shares and closing dates for the three tranches of the $1,200,000 financing are as follows: 16 ATTITUDE DRINKS INCORPORATED AND SUBSIDIARY (A Development Stage Company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SIX MONTHS ENDED SEPTEMBER 30, 2010 Note 4. Convertible Notes Payable (continued) (b) $1,200,000 convertible notes payable (continued) Shares indexed Series A Series B Financing Closing date to note Warrants Warrants $600,000 Face Value Convertible Note Financing October 23, 2007 $500,000 Face Value Convertible Note Financing February 15, 2008 $100,000 Face Value Convertible Note Financing October 23, 2007 Total The convertible promissory notes were initially convertible into common shares based on a fixed conversion price of $6.60, and are subject to full-ratchet anti-dilution protection if we sell shares or share-indexed financing instruments at less than those prices. The conversion features were not afforded the exemption as conventional convertible, and the notes require liability classification under the FASB Accounting Standards Codification. We chose to value the entire hybrid instruments at fair value. We estimate the fair value of the hybrid contract as a common stock equivalent, enhanced by the forward elements (coupon, puts, and calls), because that technique embodies all of the assumptions (including credit risk, interest risk, stock price volatility and conversion behavior estimates) that are necessary to fair value complex, hybrid contracts. The warrants issued in this financing arrangement did not meet the conditions for equity classification and are also required to be carried as a derivative liability, at fair value. We estimate the fair value of the warrants on the inception dates, and subsequently, using the Black-Scholes valuation technique, adjusted for dilution, because that technique embodies all of the assumptions (including, volatility, expected terms, dilution and risk free rates) that are necessary to fair value freestanding warrants.See also Note 6 – Derivative Liabilities. The warrants and the convertible notes contain full-ratchet protection so the exercise price of the warrants and the conversion price of the notes were reduced to $3.30 when the Company issued additional convertible instruments with this conversion rate on December 18, 2008.On January 27, 2009, we entered into a modification of the agreement which reduced the maturity date from October 23, 2009 to July 1, 2009 and changed from a periodic debt payment schedule to full payment of principal and interest on July 1, 2009.In exchange for this modification, we issued 62,500 shares of restricted stock, and we agreed to reduce the conversion price of the notes and related warrants to $1.00.This modification resulted in a loss on extinguishment of $379,183. During the quarter ended June 30, 2009, $85,000 of principal balance on the notes and $8,723 of interest was converted into common shares of stock at a price of $1.00.During the quarter ended December 31, 2009, $105,000 of principal balance of the notes and $4,500 of interest were converted into common shares at the default conversion price of $.16 calculated pursuant to the notes default provisions.The conversion price was reduced again to $.494 when the Company issued additional convertible instruments with a lower conversion rate in November 2009.On January 10, 2010, we entered into a modification of the agreement with certain note holders, which extended the 17 ATTITUDE DRINKS INCORPORATED AND SUBSIDIARY (A Development Stage Company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SIX MONTHS ENDED SEPTEMBER 30, 2010 Note 4. Convertible Notes Payable (continued) (b) $1,200,000 convertible notes payable (continued) maturity date to June 30, 2010.In exchange for this modification, we issued convertible promissory notes in the amount of $100,000. (See Note 4(h)).Additionally, we agreed to (i) issue additional warrants to purchase 1,635,792 shares of common stock and (ii) reduce the price of certain warrants to $0.20.This modification resulted in an extinguishment loss of $395,249.During the quarter ended March 31, 2010, $100,500 of the principal balance of the notes was converted into common shares at the default conversion price of $.16 calculated pursuant to the notes default provisions.On January 28, 2010, certain warrants were re-priced to $0.16, and the expiration dates were extended to July 15, 2015.On February 11, 2010, the warrants which were re-priced to $0.20 on January 10, 2010 were re-priced to $0.16, and the expiration dates were extended to July 15, 2015. During the quarter ended June 30, 2010, $36,000 of the principal balance of the notes was converted into common shares at the default conversion price of $0.16 calculated pursuant to the notes default provisions. On July 14, 2010, we extended the due date to March 31, 2011 as part of a subscription agreement for a convertible debt financing in the principal gross amount of $900,000. The conversion price for the convertible debt was changed to $.035. In addition, $221,608 of the outstanding balance plus $27,460 in accrued interest payable was assigned to new debt holders. During the quarter ended September 30, 2010, $20,000 of the principal balance of the notes was converted into common shares at a conversion price of $.04. Information and significant assumptions embodied in our valuations (including ranges for certain assumptions during the subject periods that instruments were outstanding) as of September 30, 2010 and March 31, 2010 for this financing are illustrated in the following tables: $600,000 Convertible Promissory Note Financing (Initial Closing) Hybrid Note Warrants September 30, March 31, September 30, March 31, Estimated fair value of underlying common share $ Conversion or strike price $ Volatility (based upon Peer Group) % % % Equivalent term (years) Risk-free rate % % Credit-risk adjusted yield % % Dividends $500,000 Convertible Promissory Note Financing (Initial Closing) Hybrid Note Warrants September 30, March 31, September 30, March 31, Estimated fair value of underlying common share $ Conversion or strike price $ Volatility (based upon Peer Group) % % % Equivalent term (years) Risk-free rate % % Credit-risk adjusted yield % % Dividends $100,000 Convertible Promissory Note Financing (Initial Closing) Hybrid Note Warrants September 30, March 31, September 30, March 31, Estimated fair value of underlying common share $ Conversion or strike price $ Volatility (based upon Peer Group) % % % Equivalent term (years) Risk-free rate % % Credit-risk adjusted yield % % Dividends 18 ATTITUDE DRINKS INCORPORATED AND SUBSIDIARY (A Development Stage Company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SIX MONTHS ENDED SEPTEMBER 30, 2010 Note 4. Convertible Notes Payable (continued) (c) $243,333 convertible notes payable On September 29, 2008, for cash proceeds of $192,500, net of issuance costs of $7,500, we issued $243,333 face value convertible notes, due March 29, 2009, plus warrants to purchase (i) 28,384 shares of our common stock at an exercise price of $10.00 and (ii) additional warrants to purchase 28,384 shares of our common stock at an exercise price of $15.00, representing an aggregate 56,768 shares.The notes are convertible, only at the Company’s option, into Common Stock at $3.30 and are subject to full-ratchet anti-dilution protection if we sell shares or share-indexed financing instruments at less than that price. The notice of conversion must be given to the Holder on the first day following the twenty consecutive trading days during which the stock price is greater than $100.00 per share each trading day and the daily trading volume is greater than 100,000 shares.The Holder of the note does not have an option to convert the instrument. The note is secured by a security interest in all the tangible and intangible assets of the Company. According to the original terms of the note, fifty percent of the interest was due on December 28, 2008 and fifty percent due and payable on March 29, 2009; however, the Company modified the agreement on January 27, 2009 to require full payment of principal and interest on July 1, 2009 in exchange for a reduction of the conversion price of the note and exercise price of the warrants to $1.00.On January 27, 2009, the warrants were redeemed in exchange for a convertible note in the amount of $70,834. The exchange resulted in an extinguishment loss of $82,484.See Note 4(e).On January 10, 2010, we entered into a modification of the agreement with certain note holders, which extended the maturity date to June 30, 2010.In exchange for this modification, we issued convertible promissory notes in the amount of $100,000 (See Note 4(h)).This modification resulted in an extinguishment loss of $113,768. On July 14, 2010, we extended the due date to March 31, 2011 as part of a subscription agreement for a convertible debt financing in the principal gross amount of $900,000. In originally evaluating the financing transaction, we concluded that the conversion feature was not clearly and closely related to the debt instrument since the risks are those of an equity security; however, we determined that the conversion feature met the paragraph 11(a) exemption and did not require liability classification under the FASB Accounting Standards Codification.Since the embedded conversion feature did not require liability classification, we were required to consider if the contract embodied a beneficial conversion feature (“BCF”).The conversion option is contingent on a future stock price so under the guidance of The FASB Accounting Standards Codification, the beneficial conversion feature was calculated at inception but will not be recognized until the contingency is resolved.The aggregate BCF at its intrinsic value amounted to $192,739. This amount gives effect to (i) the trading market price on the contract date and (ii) the effective conversion price after allocation of proceeds to the warrants. Notwithstanding, BCF was limited to the value ascribed to the note (using the relative fair value approach). We also evaluated the warrants to determine if they required liability or equity accounting. The warrants issued in conjunction with the financing are redeemable for cash upon the occurrence of acquisition, merger or sale of substantially all assets of the Company in an all cash transaction; therefore, the FASB Accounting Standards Codification requires that they be recorded as derivative liabilities on our balance sheet and marked to fair value each reporting period. The warrants and the convertible note contain full-ratchet protection so the exercise price of the warrants, and the conversion price of the notes were reduced to $3.30 when the Company issued additional convertible instruments with a lower conversion rate on December 18, 2008.The conversion price was reduced again to $.494 when the Company issued additional convertible instruments with a lower conversion rate in November 2009. 19 ATTITUDE DRINKS INCORPORATED AND SUBSIDIARY (A Development Stage Company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SIX MONTHS ENDED SEPTEMBER 30, 2010 Note 4. Convertible Notes Payable (continued) (c) $243,333 convertible notes payable (continued0 As part of extending the due date to March 31, 2011, the conversion price of the notes payable and the exercise price of the applicable warrants were changed to $.035 as part of the agreement for the July, 2010 financing of $900,000. In connection with the note, we issued a note payable in the amount of $20,000 under the same terms as the $243,333 note as consideration for finders’ fees.The finders’ fee note did not include warrants. (d) $60,833 convertible notes payable On December 18, 2008, we entered into a financing arrangement that provided for the issuance of $60,833 face value convertible note for a purchase price of $50,000, due March 29, 2009, plus warrants to purchase (i) 7,084 shares of our common stock at an exercise price of $10.00 and (ii) additional warrants to purchase 7,084 shares of our common stock at an exercise price of $15.00, representing an aggregate 14,168 shares.The note was initially convertible into common shares, only at the Company’s option, a conversion price of $3.30 and is subject to full-ratchet anti-dilution protection if we sell shares or share-indexed financing instruments at less than that price. The notice of conversion must be given to the Holder on the first day following the twenty consecutive trading days during which the stock price is greater than $100.00 per share each trading day and the daily trading volume is greater than 100,000 shares.The Holder of the note does not have an option to convert the instrument. The note is secured by a security interest in all the tangible and intangible assets of the Company.According to the original terms of the note, fifty percent of the note was due on December 28, 2008 and fifty percent due and payable on March 29, 2009 and if the note was not paid by its maturity date; a default rate of 15% applied. The note was considered in default as of December 28, 2008 due to non-payment of the required principle payment, therefore, it is recorded at face value and default interest of 15% is being accrued. We modified the note agreement on January 27, 2009 to require full payment of principal and interest on July 1, 2009 in exchange for a reduction of the conversion price of the note and exercise price of the warrants to $1.00.On January 27, 2009, the warrants were redeemed in exchange for a convertible note in the amount of $70,834. The exchange resulted in an extinguishment loss of $82,484 (see Note 4(e)).The conversion price was reduced again to $.494 when the Company issued additional convertible instruments with a lower conversion rate in November 2009.On January 10, 2010, we entered into a modification of the agreement with certain note holders, which extended the maturity date to June 30, 2010.In exchange for this modification, we issued convertible promissory notes in the amount of $100,000 (See Note 4(h)).This modification resulted in an extinguishment loss of $26,282. On July 14, 2010, we extended the due date to March 31, 2011 as part of a subscription agreement for a convertible debt financing in the principal gross amount of $900,000.As part of this agreement, the conversion price for the notes payable was changed to $.035. In originally evaluating the financing transaction, we concluded that the conversion feature was not clearly and closely related to the debt instrument; however, it did meet the paragraph 11(a) exemption and did not require liability classification. We considered if the contract embodied a beneficial conversion feature (“BCF”) however there was no beneficial conversion feature present, since the effective conversion price was greater than the market value of the stock. We also evaluated the warrants to determine if they required liability or equity accounting. The warrants issued in conjunction with the financing are redeemable for cash upon the occurrence of acquisition, merger or sale of substantially all assets of the Company in an all cash transaction; therefore, the FASB Accounting Standards 20 ATTITUDE DRINKS INCORPORATED AND SUBSIDIARY (A Development Stage Company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SIX MONTHS ENDED SEPTEMBER 30, 2010 Note 4. Convertible Notes Payable (continued) (d) $60,833 convertible notes payable Codification requires that they be recorded as derivative liabilities on our balance sheet and marked to fair value each reporting period. (e) $947,224 convertible notes payable On January 27, 2009 , March 30, 2009, and July 15, 2009,we entered into Subscription agreements with a group of accredited investors that provided for the sale of an aggregate $892,224 face value secured convertible notes and warrants to purchase an aggregate 1,183,473 shares of our common stock.The notes and warrants are based on a fixed conversion price of $1.00 and are subject to full-ratchet anti-dilution protection if we sell shares or share-indexed financing instruments at less than those prices.The conversion price was reduced to $.494 when the Company issued additional convertible instruments with a lower conversion rate in November 2009.On January 10, 2010, we entered into a modification of the agreement with certain note holders, which extended the maturity date to June 30, 2010.In exchange for this modification, we issued convertible promissory notes in the amount of $50,000.Additionally, we agreed to reduce the price of certain warrants to $0.20.This modification resulted in an extinguishment loss of $309,740.On January 28, 2010, certain warrants were re-priced to $0.16, and the expiration dates were extended to July 15, 2015.On February 11, 2010, the warrants which were re-priced to $0.20 on January 10, 2010 were re-priced to $0.16, and the expiration dates were extended to July 15, 2015.On May 13, 2010, we executed an allonge to the March, 2009 secured convertible notes payable as well as issued 114,583 warrants at an exercise price of $0.16.On July 14, 2010, we extended the due date to March 31, 2011 as part of a subscription agreement for a convertible debt financing in the principal gross amount of $900,000.As part of this extension, the conversion price of the convertible notes payable and the exercise price of the applicable warrants were changed to $.035. The following table provides the details of each of the financings: Shares Shares indexed indexed Face Value Closing date Maturity Date to note to warrants $ January 27, 2009 March 31, 2011 January 27, 2009 March 31, 2011 February 17, 2009 March 31, 2011 March 30, 2009 March 31, 2011 July 15, 2009 March 31, 2011 October 1, 2009 March 31, 2011 January 28, 2010 March 31, 2011 February 19, 2010 March 31, 2011 March 26, 2010 March 31, 2011 May 13, 2010 March 31, 2011 $ 21 ATTITUDE DRINKS INCORPORATED AND SUBSIDIARY (A Development Stage Company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SIX MONTHS ENDED SEPTEMBER 30, 2010 Note 4. Convertible Notes Payable (continued) (e) $947,224 convertible notes payable (continued) The $130,000 convertible notes payable includes two $5,000 face value convertible notes issued as payment for finder’s fees. (2) The $70,835 convertible notes payable was issued in exchange for the redemption of 56,767 warrants shares issued in connection with the September 29, 2008 convertible note financing and 14,167 warrant shares issued in connection with the December 18, 2008 convertible note financing. We received the following proceeds from the financing transactions: Debt Discount & Net Gross Proceeds Finance Costs Proceeds $130,000 Face Value Convertible Note Financing $ $ $ $60,000 Face Value Convertible Note Financing $200,000 Face Value Convertible Note Financing $161,111 Face Value Convertible Note Financing $27,778 Face Value Convertible Note Financing - $50,000 Face Value Convertible Note Financing $55,000 Face Value Convertible Note Financing - $137,500 Face Value Convertible Note Financing $55,000 Face Value Convertible Note Financing Total $ $ $ The holder has the option to redeem the convertible notes for cash in the event of defaults and certain other contingent events, including events related to the common stock into which the instrument was convertible, registration and listing (and maintenance thereof) of our common stock and filing of reports with the Securities and Exchange Commission (the “Default Put”). The conversion feature was not afforded the exemption as conventional convertible, and the notes require liability classification under the FASB Accounting Standards Codification.We chose to value the entire hybrid instrument at fair value. We estimate the fair value of the hybrid contract as a common stock equivalent, enhanced by the forward elements (coupon, puts, and calls), because that technique embodies all of the assumptions (including credit risk, interest risk, stock price volatility and conversion behavior estimates) that are necessary to fair value complex, hybrid contracts. We also evaluated the warrants to determine if they required liability or equity accounting. The warrants issued in conjunction with the financing are redeemable for cash upon the occurrence of acquisition, merger or sale of substantially all assets of the Company in an all cash transaction; therefore, the FASB Accounting Standards Codification requires that they be recorded as derivative liabilities on our balance sheet and marked to fair value each reporting period. 22 ATTITUDE DRINKS INCORPORATED AND SUBSIDIARY (A Development Stage Company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SIX MONTHS ENDED SEPTEMBER 30, 2010 Note 4. Convertible Notes Payable (continued) (e) $947,224 convertible notes payable (continued) Information and significant assumptions embodied in our valuations (including ranges for certain assumptions during the subject periods that instruments were outstanding) as of September 30, 2010 and March 31, 2010 for this financing are illustrated in the following tables: $130,000 Convertible Promissory Note Financing (Initial Closing) Hybrid Note Warrants September 30, March 31, September 30, March 31, Estimated fair value of underlying common share $ Conversion or strike price $ Volatility (based upon Peer Group) % % % Equivalent term (years) Risk-free rate % % Credit-risk adjusted yield % % Dividends $60,000 Convertible Promissory Note Financing (Initial Closing) Hybrid Note Warrants September 30, March 31, September 30, March 31, Estimated fair value of underlying common share $ Conversion or strike price $ Volatility (based upon Peer Group) % % % Equivalent term (years) Risk-free rate % % Credit-risk adjusted yield % % Dividends $200,000 Convertible Promissory Note Financing (Initial Closing) Hybrid Note Warrants September 30, March 31, September 30, March 31, Estimated fair value of underlying common share $ Conversion or strike price $ Volatility (based upon Peer Group) % % % Equivalent term (years) Risk-free rate % % Credit-risk adjusted yield % % Dividends 23 ATTITUDE DRINKS INCORPORATED AND SUBSIDIARY (A Development Stage Company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SIX MONTHS ENDED SEPTEMBER 30, 2010 Note 4. Convertible Notes Payable (continued) (e) $947,224 convertible notes payable (continued) $161,111 Convertible Promissory Note Financing (Initial Closing) Hybrid Note Warrants September 30, March 31, September 30, March 31, Estimated fair value of underlying common share $ Conversion or strike price $ Volatility (based upon Peer Group) % % % Equivalent term (years) Risk-free rate % % Credit-risk adjusted yield % % Dividends $27,778 Convertible Promissory Note Financing (Initial Closing) Hybrid Note Warrants September 30, March 31, September 30, March 31, Estimated fair value of underlying common share $ $ $ Conversion or strike price $ $ $ Volatility (based upon Peer Group) % % % Equivalent term (years) Risk-free rate % % Credit-risk adjusted yield % Dividends $50,000, $55,000, $137,500 and $55,000 Convertible Promissory Note Financings Hybrid Note Warrants September 30, March 31, September 30, March 31, Estimated fair value of underlying common share $ $ $ Conversion or strike price $ $ $ Volatility (based upon Peer Group) % % % Equivalent term (years) Risk-free rate % % Credit-risk adjusted yield % Dividends 24 ATTITUDE DRINKS INCORPORATED AND SUBSIDIARY (A Development Stage Company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SIX MONTHS ENDED SEPTEMBER 30, 2010 Note 4. Convertible Notes Payable (continued) (f) $507,500 convertible notes payable On August 8, 2008, the Company executed a secured convertible promissory note in the aggregate amount of $507,500 with one lender, an unrelated entity.The note was payable on August 7, 2009 with interest on the outstanding principal to accrue at 10%.This note was entered into pursuant to the terms of a Secured Promissory Note and Security Agreement, Asset Purchase Agreement and Registration Rights Agreement to purchase certain trademarks, notably “Slammers” and “Blenders”, from a company that previously acquired such trademarks through a foreclosure sale of certain assets of Bravo! Brands, Inc.The holder of this note payable had the right to convert all or any portion of the then aggregate outstanding principal amount together with interest at the fixed conversion price of $20.00.In November 2009, the note was settled with the issuance of new notes of equal face value, which are convertible into shares of common stock at a conversion price equal to the lesser of $1.00 or 80% of the average of the three lowest closing bid prices for the Company’s common stock for the twenty trading days preceding the date of conversion. The notes are subject to full-ratchet anti-dilution protection if we sell shares or share-indexed financing instruments at less than those prices.On January 10, 2009, we entered into a modification of the agreement with certain note holders, which extended the maturity date to June 30, 2010.In exchange for this modification, we issued convertible promissory notes in the amount of $50,000.Additionally, we agreed to reduce the price of certain warrants to $0.20.This modification resulted in an extinguishment loss of $206,356.During the year ended March 31, 2010, $15,000 of the principal balance of the notes was converted into common shares at the default conversion price of $.16 calculated pursuant to the notes default provisions. For the quarter ended June 30, 2010, $34,868 of the principal balance was converted into common shares at the conversion price of $.16. On July 14, 2010, we extended the due date to March 31, 2011 as part of a subscription agreement for a convertible debt financing in the principal gross amount of $900,000 in which the conversion price for the notes payable was changed to $.035.In addition, $203,882 of the outstanding balance plus $46,327 in accrued interest payable were assigned to new debt holders. The conversion feature was not afforded the exemption as conventional convertible and the notes require liability classification under the FASB Accounting Standards Codification. We chose to value the entire hybrid instruments at fair value. We estimate the fair value of the hybrid contract as a common stock equivalent, enhanced by the forward elements (coupon, puts, and calls), because that technique embodies all of the assumptions (including credit risk, interest risk, stock price volatility and conversion behavior estimates) that are necessary to fair value complex, hybrid contracts. (g) $111,111 convertible note payable In November 2009, the Company issued a convertible note with a face value of $111,111 and 150,000 shares of common stock in exchange for marketable securities with a fair market value on the date of the transaction of $76,000.The note is convertible into common stock at a fixed conversion price of $1.00 per share subject to full-ratchet anti-dilution protection if we sell shares or share-indexed financing instruments at less than those prices.On January 10, 2009, we entered into a modification of the agreement with certain note holders, which extended the maturity date to June 30, 2010.In exchange for this modification, we issued convertible promissory notes in the amount of $50,000.Additionally, we agreed to reduce the price of certain warrants to $0.20.This modification resulted in an extinguishment loss of $47,520.On July 14, 2010, we extended the due date to March 31, 2011 as part of a subscription agreement for a convertible debt financing in the principal gross amount of $900,000 in which the conversion price of the notes payable was changed to $.035. We chose to value the entire hybrid instrument at fair value. We estimate the fair value of the hybrid contract as a common /stock equivalent, enhanced by the forward elements (coupon, puts, and calls), because that technique 25 ATTITUDE DRINKS INCORPORATED AND SUBSIDIARY (A Development Stage Company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SIX MONTHS ENDED SEPTEMBER 30, 2010 Note 4. Convertible Notes Payable (continued) (g) $111,111convertible notes payable embodies all of the assumptions (including credit risk, interest risk, stock price volatility and conversion behavior estimates) that are necessary to fair value complex, hybrid contracts. (h) $100,000 convertible notes payable As consideration for the modification agreement we entered into with certain investors on January 10, 2010, we agreed to issue two convertible promissory notes in the aggregate amount of $100,000.The notes are based on a fixed conversion price of $1.00 and are subject to full-ratchet anti-dilution protection if we sell shares or share-indexed financing instruments at less than those prices. As part of the agreement from the July, 2010 financing for $900,000, the maturity date was extended to March 31, 2011, and the conversion price of the notes payable was changed to $.035. The holder has the option to redeem the convertible notes for cash in the event of defaults and certain other contingent events, including events related to the common stock into which the instrument was convertible, registration and listing (and maintenance thereof) of our common stock and filing of reports with the Securities and Exchange Commission (the “Default Put”). The conversion feature was not afforded the exemption as conventional convertible and the notes require liability classification under the FASB Accounting Standards Codification.We chose to value the entire hybrid instrument at fair value. We estimate the fair value of the hybrid contract as a common stock equivalent, enhanced by the forward elements (coupon, puts, and calls), because that technique embodies all of the assumptions (including credit risk, interest risk, stock price volatility and conversion behavior estimates) that are necessary to fair value complex, hybrid contracts. Information and significant assumptions embodied in our valuations (including ranges for certain assumptions during the subject periods that instruments were outstanding) as of September 30, 2010and March31, 2010 for this financing is illustrated in the following table: $100,000 Convertible Promissory Note Financing Hybrid Note September 30, March 31, Estimated fair value of underlying common share $ $ Conversion or strike price $ $ Volatility (based upon Peer Group) Equivalent term (years) Risk-free rate Credit-risk adjusted yield N/A % Dividends (i)$900,000 convertible notes payable On July 15, 2010, we entered into a Subscription Agreement with a group of accredited investors.Under this agreement, we agreed to sell up to $900,000 of our securities consisting of 10% convertible notes with a maturity date of July 15, 2012 and 65,999,999 Class A stock purchase warrants at an exercise price of $.035 with an expiration date of July 14, 2015. 26 ATTITUDE DRINKS INCORPORATED AND SUBSIDIARY (A Development Stage Company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SIX MONTHS ENDED SEPTEMBER 30, 2010 Note 4. Convertible Notes Payable (continued) (i) $900,000 convertible notes payable (continued) The conversion price for the convertible notes payable per share shall be equal to seventy-five percent(75%) of the average of the three lowest closing bid prices for the common stock as reported by Bloomberg L.P. for the principal Market for the ten trading days preceding a conversion date but in no event greater than $.08. These notes payable and warrants are subject to full ratchet anti-dilution protection if we sell shares or share-indexed financing instruments at less than those prices.The conversion features were not afforded the exemption as conventional convertible, and the notes require liability classification under the FASB Accounting Standards Codification.We chose to value the entire hybrid instruments at fair value.The warrants issued in this financing arrangement did not meet the conditions for equity classification and are also required to be carried as a derivative liability, at fair value.We estimate the fair value of the warrants on the inception dates, and subsequently, using the Black-Sholes Merton valuation technique, adjusted for dilution, because that technique embodies all of the assumptions (including volatility, expected terms, dilution and risk free rates) that are necessary to fair value freestanding warrants.See also Note 6 – Derivative Liabilities. At inception, we allocated $156,000 as the valuation cost of the warrants (debt discount) against the gross proceeds of the $900,000 financing using the relative fair value method. We recorded a total debt discount of $171,600 (above $156,000 plus $15,600 for warrants issued to placement agent) in which we recorded $18,570 to capture the accretion of the debt discount for the three months ended September 30, 2010. Total financing costs paid from this financing amounted to $164,500 as well as a payment of $39,024 for other past due professional fees, resulting in a net amount of $696,476 to be paid to us at $150,000 per month until the total amount is paid in the following months.As such, we reported a stock subscription amount of $246,476 for the period ended September 30, 2010.That amount has since been paid from October through November, 2010.In addition, we recorded $15,600 in non-cash deferred financing fees for the issuance of 6,000,000 warrants as a finder’s fee as part of the total issued 65,999,999 Class A warrants.In addition, we paid other financing fees associated with this financing in the amount of $11,500, resulting in a total of $191,600. As noted throughout Note 4, certain debts were assigned to new debt holders.A total of $413,358 in convertible notes payable and $86,642 in accrued interest payable for a total of $500,000 was assigned to new debt holders as part of the July, 2010 financing.Out of the total $500,000 balance, a total of $4,602 in these assigned notes payable were converted into common shares of stock for the quarter ended September 30, 2010.These $500,000 assigned notes have the same conversion price terms as the $900,000 new notes payable.All deferred finance fees will be amortized over the term life of the notes payable (2 years).For the three months ended September 30, 2010, we recorded $20,735 as expense for the amortization of these deferred finance fees. Information and significant assumptions embodied in our valuations (including ranges for certain assumptions during the subject periods that instruments were outstanding) as of September 30, 2010 for this financing is illustrated in the following table: 27 ATTITUDE DRINKS INCORPORATED AND SUBSIDIARY (A Development Stage Company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SIX MONTHS ENDED SEPTEMBER 30, 2010 Note 4. Convertible Notes Payable (continued) (i) $900,000 convertible notes payable $900,000 Convertible Promissory Note Financing (Initial Closing) Hybrid Note Warrants September 30, March 31, September 30, March 31, Estimated fair value of underlying common share $ $ Conversion or strike price $ $ Volatility (based upon Peer Group) % % Equivalent term (years) Risk-free rate % Credit-risk adjusted yield N/A Dividends Note 5.Non-convertible Notes payable: For the six months ended September 30, 2010, we paid $21,250 as part of a promissory note in the total principal amount of $34,000 as a final settlement amount for a previous license agreement. The remaining due amount of $12,750 is required to be settled through monthly payments of $4,250 through December, 2010. On June 17, 2010, we entered into a promissory note in the amount of $25,000.This note is subject to an interest rate of 18% and is due the sooner of July 1, 2010 or upon the next financing.This note was paid during the quarter ended September 30, 2010 for the full amount of $25,000. 28 ATTITUDE DRINKS INCORPORATED AND SUBSIDIARY (A Development Stage Company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SIX MONTHS ENDED SEPTEMBER 30, 2010 Note 6.Derivative Liabilities: The following table summarizes the components of derivative liabilities as of September 30, 2010 and March 31, 2010: Financing arrangement giving rise to September 30, March 31, derivated financial instruments $ Face Value Convertible Note Financing $ $ $ Face Value Convertible Note Financing $ Face Value Convertible Note Financing $ Face Value Short Term Bridge Loan Financing 93 $ Face Value Short Term Bridge Loan Financing - $ Face Value Short Term Bridge Loan Financing 47 $ Face Value Short Term Bridge Loan Financing 32 $ Face Value Short Term Bridge Loan Financing 10 $ Face Value Convertible Note Financing $ Face Value Convertible Note Financing $ Face Value Convertible Note Financing $ Face Value Convertible Note Financing $ Face Value Convertible Note Financing $ Face Value Convertible Note Financing $ Face Value Convertible Note Financing $ Face Value Convertible Note Financing - $ Face Value Convertible Note Financing - Total derivative liabilities $ $ We estimate fair values of derivative financial instruments using various techniques (and combinations thereof) that are considered to be consistent with the objective of measuring fair values. In selecting the appropriate technique, we consider, among other factors, the nature of the instrument, the market risks that it embodies and the expected means of settlement. For less complex derivative instruments, such as free-standing warrants, we generally use the Black-Scholes-Merton option valuation technique because it embodies all of the requisite assumptions (including trading volatility, estimated terms, dilution and risk free rates) necessary to fair value these instruments. For complex hybrid instruments, such as convertible promissory notes that include embedded conversion options, puts and redemption features embedded in, we generally use techniques that embody all of the requisite assumptions (including credit risk, interest-rate risk, dilution and exercise/conversion behaviors) that are necessary to fair value these more complex instruments. For forward contracts that contingently require net-cash settlement as the principal means of settlement, we project and discount future cash flows applying probability-weightage to multiple possible outcomes. Estimating fair values of derivative financial instruments requires the development of significant and subjective estimates that may, and are likely to, change over the duration of the instrument with related changes in internal and external market factors. In addition, option-based techniques are highly volatile and sensitive to changes in the trading market price of our common stock, which has a high-historical volatility. Since derivative financial instruments are initially and subsequently carried at fair values, our income will reflect the volatility in these estimate and assumption changes 29 ATTITUDE DRINKS INCORPORATED AND SUBSIDIARY (A Development Stage Company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SIX MONTHS ENDED SEPTEMBER 30, 2010 Note 6.Derivative Liabilities (continued): The following table summarizes the effects on our income (expense) associated with changes in the fair values of our financial instruments that are carried at fair value from inception through September 30, 2010: Total day-one derivative losses (a) $ ) Total income arising from fair value adjustments (b) Derivative income (expense) inception (June 18, 2007) through September 30, 2010 (a) + (b) $ The following tables summarize the effects on our income (expense) associated with changes in the fair values of our financial instruments that are carried at fair value from the six months ended September 30, 2010 and 2009: Our financing arrangements giving rise to Six Months Ended Six Months Ended derivative financial instruments and the income effects: September 30, 2010 September 30, 2009 Derivative income (expense): $ Original Face Value Convertible Note Financing $ $ ) $ Original Face Value Convertible Note Financing ) $ Original Face Value Convertible Note Financing ) $ Original Face Value Short Term Bridge Loan Financing ) $ Original Face Value Short Term Bridge Loan Financing ) $ Original Face Value Short Term Bridge Loan Financing ) $ Original Face Value Short Term Bridge Loan Financing ) $ Original Face Value Short Term Bridge Loan Financing ) $ Original Face Value Convertible Note Financing - - $ Original Face Value Convertible Note Financing - - $ Original Face Value Convertible Note Financing ) $ Original Face Value Convertible Note Financing ) $ Original Face Value Convertible Note Financing ) $ Original Face Value Convertible Note Financing ) $ Original Face Value Convertible Note Financing - $ Original Face Value Convertible Note Financing - $ Original Face Value Convertible Note Financing - $ Original Face Value Convertible Note Financing ) - $ Original Face Value Convertible Note Financing ) - Total interest income (expense) arising from fair value adjustments ) 30 ATTITUDE DRINKS INCORPORATED AND SUBSIDIARY (A Development Stage Company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SIX MONTHS ENDED SEPTEMBER 30, 2010 Note 6.Derivative Liabilities (continued): Interest income (expense) from instruments recorded at Fair Value: $ Original Face Value Convertible Note Financing $ $ ) $ Original Face Value Convertible Note Financing ) $ Original Face Value Convertible Note Financing ) $ Original Face Value Convertible Note Financing - $ Original Face Value Convertible Note Financing $ Original Face Value Convertible Note Financing 80 $ Original Face Value Convertible Note Financing 80 $ Original Face Value Convertible Note Financing ) $ Original Face Value Convertible Note Financing ) $ Original Face Value Convertible Note Financing - $ Original Face Value Convertible Note Financing ) $ Original Face Value Convertible Note Financing - $ Original Face Value Convertible Note Financing ) $ Original Face Value Convertible Note Financing - $ Original Face Value Convertible Note Financing - $ Original Face Value Convertible Note Financing - $ Original Face Value Convertible Note Financing - $ Original Face Value Convertible Note Financing - $ Original Face Value Convertible Note Financing - - Total interst income (expense) arising from fair value adjustments ) Other interest expense ) ) Interest income (expense) and other financing costs $ $ ) Our derivative liabilities as of September 30, 2010 and our derivative income and expense during the six months ended September 30, 2010 and from inception through September 30, 2010 are significant to our consolidated financial statements. The magnitude of derivative income (expense) reflects the following: In connection with our accounting for the $600,000, $500,000, $100,000 face value convertible promissory notes and warrant financings for the October 23, 2007 financing arrangement, the $55,000 face value short term bridge loan and warrant financing dated August 5, 2008, the $120,000 face value convertible note and warrant financing dated January 27, 2009, the $60,000 face value convertible note and warrant financing dated February 17, 2009, the $200,000 face value convertible note and warrant financing dated March 30, 2009, the $161,111 face value convertible note and warrant financing dated July 15, 2009, the $27,778 face value convertible note and warrant financing dated October 1, 2009, the$111,112 face value convertible note issuance dated November 13, 2009, the $50,000 face value convertible note issuance dated January 28, 2010, the $50,000 face value convertible note and warrant financing dated January 28, 2010, the $55,000 face value convertible note and warrant financing dated February 19, 2010, the $137,500 face value convertible note and warrant financing dated March 26, 2010 and the $55,000 face value convertible note and warrant financing dated May 13, 2010, we had a day-one derivative loss related to the recognition of (i) the hybrid notes and (ii) the derivative instruments arising from the 31 ATTITUDE DRINKS INCORPORATED AND SUBSIDIARY (A Development Stage Company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SIX MONTHS ENDED SEPTEMBER 30, 2010 Note 6.Derivative Liabilities (continued): arrangement at fair values. That means that the fair value of the hybrid notes and warrants exceeded the proceeds that we received from the arrangement, and we were required to record a loss on the derivative financial instruments at fair value. We did not enter into any other financing arrangements during the periods reported that reflected day-one loss. In addition, our financial instruments that are recorded at fair value will change in future periods based upon changes in our trading market price and changes in other assumptions and market indicators used in the valuation techniques. Generally, the FASB Accounting Standards Codification provides for the exclusion of registration payment arrangements, such as the liquidated damage provisions that are included in the financing contracts underlying the convertible debt financing arrangements, from the consideration of classification of financial instruments. Rather, such registration payments will require recognition when they are both probable and reasonably estimable. As of September 30, 2010, our management concluded that registration payments are not probable. Note 7.Loans Payable – Related Parties: In connection with the reverse merger (see Note 1), the Company assumed $47,963in advances payable to the officers of MHHI in which we paid $1,500 in January, 2009 and issued 25,000 shares of common stock at $1.00 per share or $25,000, resulting in an outstanding balance of $21,463 that is due.These advances are non-interest bearing and payable upon demand. Note 8.Stockholders’ Deficit: (a) Series A Preferred Stock: The Company’s articles of incorporation authorize the issuance of 20,000,000 shares of preferred stock which the Company has designated as Series A Preferred (“Series A”), $.001 par value.Each share of Series A is convertible into six shares of the Company’s common stock for a period of five years from the date of issue.The conversion basis is not adjusted for any stock split or combination of the common stock.The Company must at all times have sufficient common shares reserved to effect the conversion of all outstanding Series A Preferred. The holders of the Series A Preferred shall be entitled to receive common stock dividends when, as, if and in the amount declared by the directors of the Company to be in cash or in market value of the Company’s common stock.The Company is restricted from paying dividends or making distributions on its common stock without the approval of a majority of the Series A holders.The Series A shall be senior to the Common Stock and any other series or class of the Company’s Preferred Stock.The Series A has liquidation rights in the event of any liquidation, dissolution, or winding up of the Company, whether voluntary or involuntary, the holders of the Series A then outstanding shall be entitled to be paid out of the assets of the Company available for distribution to its shareholders, before any payment or declaration and setting apart for payment of any amount shall be made in respect of any outstanding capital stockof the Company, an amount equal to $.001 per share,The Company, at the option of its directors, may at any time or from time to time redeem the whole or any part of the outstanding Series A. Upon redemption, the Company shall pay for each share redeemed the amount of $2.00 per share, payable in cash, plus a premium to compensate the original purchaser(s) for the investment risk and cost of capital equal to the greater of (a) $2.00 per shares, or (b) an amount per share equal to fifty percent (50%) of the market capitalization of the Company on the date of notice of such redemption divided by 2,000,000.We have evaluated our Series A Preferred Stock and determined these shares required equity classification because the number of shares convertible into common stock is fixed and reserved.Redemption of these preferred shares cannot be effected because of the Company’s stockholders’ deficit. 32 ATTITUDE DRINKS INCORPORATED AND SUBSIDIARY (A Development Stage Company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SIX MONTHS ENDED SEPTEMBER 30, 2010 Note 8.Stockholders’ Deficit (continued): (a) Series A Preferred Stock (continued): During the quarter ended September 30, 2009, 9,000,000 shares of Series A Preferred were granted to Roy Warren, the Company’s President and CEO.We recorded a non-cash expense for $1,620,000 which is based on the then market price of $0.03 per common share times the convertible stock equivalents (9,000,000 preferred shares x 6 54,000,000 common stock equivalents). These shares have specific voting power in that Roy Warren has voting rights for the 54,000,000 common stock equivalents.The Board of Directors on September 4, 2009 approved an amendment whereas Section 2(A) of the Certificate of Designation is hereby declared in its entirety, and the following shall be substituted in lieu thereof-Rights, Powers and Preferences:The Series A shall have the voting powers, preferences and relative, participating, optional and other special rights, qualifications, limitations and restrictions as follows:Designation and Amount – Out of the Twenty Million (20,000,000) shares of the $0.001 par value authorized preferred stock, all Twenty Million (20,000,000) shares shall be designated as shares of “Series A.” (b) Common Stock Warrants As of September 30, 2010, the Company had the following outstanding warrants: Expiration Warrants Exericse Issued Class A Warrants Grant Date Date Granted Price October, 2007 Convertible Notes Financing 10/23/2007 7/15/2015 $ October, 2007 Due Diligence 10/23/2007 10/22/2012 January, 2008 Investment Banker Agreement 1/1/2008 12/31/2012 February, 2008 Convertible Note Financing 2/15/2008 7/15/2015 April, 2008 Supply Agreement 4/16/2008 4/15/2013 April, 2008 Financing 4/2 & 14/2008 4/1&13/2011 Aprl, 2008 Finder's Fees 4/14/2008 4/13/2013 May, 2008 Financing 5/19/2008 5/18/2011 May, 2008 Finder's Fees 5/19/2008 5/18/2013 June, 2008 Debt Extension 6/23/2008 6/22/2011 June, 2008 Convertible Note Financing 6/26/2008 6/25/2013 July, 2008 Debt Extensions 7/14/2008 7/13/2011 August, 2008 Financing 8/5/2008 8/4/2011 January, 2009 Convertible Note Financing 1/27/2009 7/15/2015 January, 2009 Debt Extensions 1/27/2009 1/26/2014 February, 2009 Convertible Note Financing 1/27/2009 1/26/2014 March, 2009 Convertible Note Financing 3/30/2009 7/15/2015 July, 2009 Convertible Note Financing 7/15/2009 7/15/2015 January, 2010 Convertible Note Financing 1/28/2010 7/15/2015 February, 2010 Convertible Note Financing 2/19/2010 7/15/2015 March, 2010 Convertible Note Financing 3/26/2010 7/15/2015 May, 2010 Convertible Note Financing 5/13/2010 7/15/2015 July, 2010 Convertible Notes Financing 7/15/2010 7/14/2015 July, 2010 Finder's Fees 7/15/2010 7/14/2015 September, 2010 Debt Extension 9/9/2010 9/9/2013 Total issued Class A warrants 33 ATTITUDE DRINKS INCORPORATED AND SUBSIDIARY (A Development Stage Company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SIX MONTHS ENDED SEPTEMBER 30, 2010 Note 8.Stockholders’ Deficit (continued): (b) Common Stock Warrants (continued) UnissuedClass B warrants: October, 2007 Convertible NotesFinancing January, 2008 Investment Banker Agreement February, 2008 Convertible Notes Financing April, 2008 Financing April, 2008 Finder’s Fees May, 2008 Financing May, 2008 Finder’s Fees June, 2008 Debt Extension June, 2008 Convertible Note Financing July, 2008 Debt Extensions Total unissued Class B warrants Total Warrants No warrants were exercised for the six months ended September 30, 2010. (c) Common Stock Issued During the Six Months Ended September 30, 2010: At September 30, 2010, we had issued and outstanding 14,143,591 shares of common stock of which 8,549,812 shares are owned by one of our officers.Holders of shares of common stock are entitled to one vote for each share on all matters to be voted on by the shareholders.Holders of common stock have no cumulative voting rights.In the event of liquidation, dissolution or winding down of the Company, the holders of shares of common stock are entitled to share, pro rata, all assets remaining after payment in full of all liabilities.Holders of common stock have no preemptive rights to purchase our common stock.There are no conversion rights or redemption or sinking fund provisions with respect to the common stock.All of the outstanding shares of common stock are validly issued, fully paid and non-assessable. On April 5, 2010, we issued 64,813 shares of common stock pursuant to a conversion of August, 2008 convertible notes of $10,000 and accrued interest payable of $370 at a conversion price of $0.16. On April 6, 2010, we issued 125,000 shares of common stock pursuant to a conversion of October, 2007 convertible notes of $20,000 at a conversion price of $0.16. On April 12, 2010, we issued 155,423 shares of common stock pursuant to a conversion of $24,868 in convertible notes payable. On April 29, 2010, we issued 5,000 shares of common stock pursuant to a conversion of January, 2008 convertible notes of $800 at a conversion price of $0.16. On May 4, 2010, we issued 100,000 shares of common stock pursuant to a conversion of January, 2008 convertible notes of $16,000 at a conversion price of $0.16. 34 ATTITUDE DRINKS INCORPORATED AND SUBSIDIARY (A Development Stage Company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SIX MONTHS ENDED SEPTEMBER 30, 2010 Note 8.Stockholders’ Deficit (continued): (c) Common Stock Issued During the Three Months Ended September 30, 2010 (continued): On May 14, 2010, we issued 100,000 shares of common stock pursuant to a conversion of October, 2007 convertible notes of $16,000 at a conversion price of $.16. On June 2, 2010, the Board of Directors approved the issuance of 138,889 (valued at $25,000) and 150,000 (valued at $30,000) for a total of 288,889 shares for payment of past due services.These shares were issued from the Company’s 2010 Stock Compensation Plan which was registered on a Form S-8 registration statement filed and declared effective on May 25, 2010. On June 30, 2010, we issued 12,000 shares of common stock for the extension of the due date for certain April, 2008 short term notes payable to December 31, 2010. On July 21, 2010, we issued 8,333,333 shares of common stock to Roy Warren, CEO, for payment of past due salary for $125,000 at a conversion price of $.015. On July 28, 2010, we issued 40,000 shares of common stock pursuant to a conversion of original October, 2007 convertible notes (later assigned to a new debt holder in July, 2010) for $880 at a conversion price of $.022. On August 5, 2010, we issued 500,000 shares of common stock pursuant to a conversion of June, 2008 convertible notes for $20,000 at a conversion price of $.04. On August 9, 2010, we issued 25,550 shares of common stock pursuant to a conversion of October, 2007 convertible notes (later assigned to a new debt holder in July, 2010) for $956 at a conversion price of $.0374. On August 23, 2010, we issued 50,000 shares of common stock pursuant to a conversion of original October, 2007 convertible notes (later assigned to a new debt holder in July, 2010) for $1,725 at a conversion price of $.0345. On September 20, 2010, we issued 12,000 shares of common stock pursuant to a conversion of original October, 2007 convertible notes (later assigned to a new debt holder in July, 2010) for $360 at a conversion price of $.04. On September 28, 2010, we issued 25,000 shares of common stock pursuant to a conversion of original October, 2007 convertible notes (later assigned to a new debt holder in July, 2010) for $681 at a conversion price of $.02725. (d) Warrants Issued During the Six Months Ended September 30, 2010: On May 13, 2010, we issued 114,583 warrants with an exercise price of $0.16 to be exercisable up to July 15, 2015.These warrants were issued for the May, 2010 financing for an allonge to the March, 2009 Secured Notes.In addition, we issued 12,000 warrants at an exercise price of $0.16 to be exercisable up to June 29, 2013 to extend the due date on the April 9, 2008 short term bridge loan to December 31, 2010. On July 15, 2010, we issued 46,666,666 warrants with an exercise price of $.035 to be exercisable up to July 15, 2015.These warrants were issued for the July, 2010 $900,000 gross proceeds financing. In addition, we issued 6,000,000 warrants at the same terms for a finder’s placement fee. 35 ATTITUDE DRINKS INCORPORATED AND SUBSIDIARY (A Development Stage Company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SIX MONTHS ENDED SEPTEMBER 30, 2010 Note 8.Stockholders’ Deficit (continued): (d) Warrants Issued During the Six Months Ended September 30, 2010 (continued): On September 9, 2010, we modified and consolidated the various previously issued warrants for the April 9, 2008 short term bridge loan.In effect, we cancelled all previously issued 51,000 Class A warrants and issued a new warrant for the same amount of 51,000 warrants but at an exercise price of $.05 with the expiration date to be September 9, 2013.The above referenced 12,000 warrants – see (d) first paragraph above - were included in the total 51,000 warrants total. As part of this arrangement, all previously 27,000 Class B warrants were cancelled. (e) Options Issued During the Six Months Ended September 30, 2010: None Note 9Fair Value Measurements: The FASB Accounting Standards Codification clarifies the definition of fair value, prescribes methods for measuring fair value and establishes a fair value hierarchy to classify the inputs used in measuring fair value as follows: Level 1-Inputs are unadjusted quoted prices in active markets for identical assets or liabilities available at the measurement date. Level 2-Inputs are unadjusted quoted prices for similar assets and liabilities in active markets, quoted prices for identical or similar assets and liabilities in markets that are not active, inputs other then quoted prices that are observable, and inputs derived from or corroborated by observable market data. Level 3-Inputs are unobservable inputs which reflect the reporting entity’s own assumptions on what assumptions the market participants would use in pricing the asset or liability based on the best available information. The following tables present our assets and liabilities that are measured at fair value on a recurring basis and are categorized using the fair value hierarchy. The fair value hierarchy has three levels based on the reliability of the inputs used to determine fair value. Fair Value Measurements at Reporting Date Using Description September 30, 2010 Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Assets $
